DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 106-111, 114-119, and 121-127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 106, 116, and 127 are indefinite with respect to what constitutes the metes and bounds of “a label”.  In the case of claims 106 and 116, it is unclear if the “label” can be the same as the “affinity tag”, e.g., a nucleotide sequence.  In support of this position attention is directed to paragraph [0086] of the disclosure.  As stated therein:
A label herein means an organic, naturally occurring, synthetic, artificial, or non-naturally occurring molecule…”  (Emphasis added)


Applicant, at paragraph [0090], provides the following definition for “affinity tag”.  
A tag or affinity tag herein means a motif for specific isolation, enrichment or immobilization of probe products. Examples of the tag or affinity tag include a binding partner described herein, unique DNA sequences allowing for sequence-specific capture including natural genomic and/or artificial non-genomic sequence, biotin-streptavidin, His-tags, FLAG octapeptide, click chemistry ( e.g., pairs of functional groups that rapidly and selectively react with each other under mild, aqueous conditions), and antibodies (e.g., azide-cycline).  (Emphasis added)

As is evidenced above, the “label” can be a naturally-occurring molecule, which seemingly encompasses nucleotides, and that the “affinity tag” can also be nucleotides.  Seemingly both strands would be equally susceptible to cleavage by a lambda exonuclease, yet, as worded in new claim 106, step (f),
after the inactivating of (e), contacting the double-stranded amplification products with a lambda exonuclease that digests the unlabeled strand of the double-stranded amplification products thereby providing a plurality of the labeled strands in a single-stranded form[.]  (Emphasis added)

As evidenced above, the “label” can be any “naturally occurring” molecule, which seemingly encompasses naturally occurring nucleotides.  It is unclear if applicant had intended to limit the scope of molecules that are to be encompassed by the term “label”.
Claims 107-111, and 114-115, which depend from claim 106; and claims 117-119, and 121-126, which depend from claim 116, fail to overcome this issue and are similarly rejected.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 106-111, 114-119, and 121-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of isolating an amplified ligated probe wherein the label is not susceptible to degradation by a lambda exonuclease, does not reasonably provide enablement for any “label”, which can be any naturally occurring” molecule, which seemingly encompasses the very nucleotides that are degraded by lambda exonuclease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and the invention commensurate in scope with these claims. As evidenced above, applicant at paragraph [0086] of the disclosure asserts:
A label herein means an organic, naturally occurring, synthetic, artificial, or non-naturally occurring molecule…”  (Emphasis added)

Applicant, at paragraph [0090], provides the following definition for “affinity tag”.  
A tag or affinity tag herein means a motif for specific isolation, enrichment or immobilization of probe products. Examples of the tag or affinity tag include a binding partner described herein, unique DNA sequences allowing for sequence-specific capture including natural genomic and/or artificial non-genomic sequence, biotin-streptavidin, His-tags, FLAG octapeptide, click chemistry ( e.g., pairs of functional groups that rapidly and selectively react with each other under mild, aqueous conditions), and antibodies (e.g., azide-cycline).  (Emphasis added)

As is evidenced above, the “label” can be a naturally-occurring molecule, which seemingly encompasses nucleotides, and that the “affinity tag” can also be nucleotides.  Seemingly both strands would be equally susceptible to cleavage by a lambda exonuclease, yet, as worded in new claim 106, step (f),
lambda exonuclease that digests the unlabeled strand of the double-stranded amplification products thereby providing a plurality of the labeled strands in a single-stranded form[.]  (Emphasis added)

If both the “affinity tag” and the “label” can be the naturally-occurring nucleotides, it stands to reason that upon use of the lambda exonuclease, both strands will be degraded.  Similarly, any unused primer that comprises either a label or an affinity tag would be degraded.  Likewise, any used and/or unused primer that is in a single stranded state would also be degraded by the “first exonuclease that is specific to single-stranded DNA templates”.  It stands to reason that if the strands of the amplicon are degraded, one would not be able to isolate the amplified ligated probe set as they would have been degraded.  By way of contrast, dependent claim 108 specifies that “the labeled strands of (f) are not digested by the lambda exonuclease”; and dependent claim 120 specifies that “the plurality of labeled strands of the first and second double-stranded amplification products of (f) are not digested by the lambda exonuclease.”  Given that claim 108 must further limit claim 106 from which it depends, and 120 must further limit claim 116 from which it depends (35 USC §112(d)), it stands to reason that the plurality of ligated amplified strands can and will  be degraded by the exonuclease and, therefore, would not be present for immobilization/isolation.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 106-111, 114-119, and 121-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

 It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 106-127 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0302068 A1 (Khoo et al.) in view of US 2014/0235470 A1 (Olivares et al.), US 2013/0178369 A1 (Burns et al.), US 2011/0159499 A1 (Hindson et al.) and US 2009/0143243 A1 (Gunning et al.).
Koo et al., paragraph [0115], teach performing a multiplexed ligation-dependent probe amplification assay.  As stated therein:
[0115] In an additional embodiment of the method, a probe ligation reaction may be used to quantify miRNAs or cDNAs. In a Multiplex Ligation-dependent Probe Amplification (MLPA) technique (Schouten et al., Nucleic Acids Research 30:e57 (2002)), pairs of probes which hybridize immediately adjacent to each other on the target nucleic acid are ligated to each other only in the presence of the target nucleic acid. In some aspects, MLPA probes have flanking PCR primer binding sites. MLPA probes can only be amplified if they have been ligated, thus allowing for detection and quantification of miRNA biomarkers.  (Emphasis added)

Olivares et al., in paragraph [0002] and [0003], teaches:

[0002] Multiplex Ligation-dependent Probe Amplification (MLPA) is a multiplex PCR technique that permits the evaluation of, inter alia, the copy number of several target nucleic acids in a single experiment. In MLPA, each target nucleic acid queried is detected by amplification of a ligated probe. The ligated probe is generated by hybridization and ligation of a probe set comprising a pair of half-probes which are designed to reside adjacent to each other along the target nucleic acid sequence of interest. Only when the half-probes hybridize to the target nucleic acid will ligation and subsequent amplification occur.

[0003] FIG. 1 shows a flow diagram for a typical MLPA assay. The assay begins by denaturation of the DNA sample and hybridization of the probe sets to their target nucleic acid sequences. After hybridization, the adjacent half -probes are ligated and the resultant ligated probe sets are subjected to PCR amplification.
While Koo et al., and Olivares et al., teach that pairs of proves, that hybridize adjacent to one another were ligated, they have not been found to teach removing single-stranded sequences from the reaction.

Burns et al., in paragraph [0417], teach removal of linear DNA.  As stated therein:
[0417] Removal of residual linear DNA from CircLigase reactions by Exonuclease digestion. First, 30 .mu.l of each CircLigase sample was added to a nuclease-free PCR tube, then 3 .mu.l water, 4 .mu.l 10.times. Exonuclease Reaction Buffer (New England Biolabs Part No. B0293S), 1.5 .mu.l Exonuclease I (20 U/.mu.l, New England Biolabs Part No. MO293L), and 1.5 .mu.l Exonuclease III (100 U/.mu.l, New England Biolabs Part No. M0206L) were added to each sample. The samples were incubated at 37.degree. C. for 45 minutes. Next, 75 mM EDTA, ph 8.0 was added to each sample and the samples were incubated at 85.degree. C. for 5 minutes, then brought down to 4.degree. C. The samples were then transferred to clean nuclease-free tubes.


Hindson et al., at paragraph [0111], teach:
[0111] Other types of probes, and other methods of selecting a genetic probe, may also be used in the methods and compositions described herein. For example, although use of MIP probes generally involves circularization of a single ligation probe; a circularization step is not always necessary. For example, ligation detection PCR techniques can be used, where two different probes, each of which hybridizes to neighboring DNA (or adjacent DNA), are ligated together followed by addition of universal primers and probes to detect the ligated fragments.  (Emphasis added)


Hindson et al., at paragraph [0216], teach not only using an exonuclease to remove residual single-stranded sequences, but also the inactivation of the exonuclease.  As stated therein:
Next, the sample is treated with Exonuclease I and III in order to digest remaining linear probes and ssDNA such as genomic DNA that is not hybridized to a probe, followed by incubation at 37.degree. C. for 14 minutes to promote exonuclease activity, an incubation at 95.degree. C. for 2 minutes to inactivate the exonucleases…

The above showing is deemed to meet limitations of claims 107, 110, 111.
In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the inventio to have modified the methods of Khoo et al., with that of Olivares et al., Burns et al., and Hindson et al., for to do so would not only allow for the amplification of ligated probes, but the removal of single-stranded sequences that were present.  Such acts would go to greater sensitivity and removal of sequences that could contribute to background.  In view of the well-developed state of the art, and the great interest in being able to accurately and reproducibly detect target sequences, one would have also been amply motivated. 

The above showing is deemed to fairly suggest the method of claim 127.


Gunning et al., at paragraph [0044], teaches that one can use primers that comprise phosphorothioate linkages.  Such a showing is deemed to fairly suggest limitation of claims 115 and 126.
Gunning et al., at paragraph [0046], teaches:
Cyanine dyes, such as Cy3 or Cy5, placed at the 5'-end of one strand of a double-stranded nucleic acid are resistant to Lambda Exonuclease degradation. Use of two differentially modified oligonucleotide primers, one having a 5'-cyanine dye and the second having a 5'-amino-modifier, can be employed to generate a double-stranded PCR product having a 5'-cyanine dye on one strand and a 5'-amino-modifier on the complementary strand. This double-stranded nucleic acid will be a substrate for Lambda Exonuclease degradation such that the amino-modified strand will be substantially degraded while the cyanine dye labeled strand will remain intact, resulting in a detectably labeled single-stranded nucleic acid that can be employed in hybridization experiments.  (Emphasis added)

As is evidenced above, Gunning et al., teach using primers for amplification where one comprises a label, and the other only comprises a nucleotide sequence (applicant’s “affinity 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Khoo et al., Olivares et al., Burns et al., and Hindson et al., for to do so would not only allow for the amplification of ligated probes, but the removal of the unlabeled complementary strand, but will also allow for “detectably labeled single-stranded nucleic acid [to] be employed in hybridization experiments”.
In view of the well-developed state of the art, and ability of the methods to be applied immediately and to a wide range of targets, said ordinary artisan would have not only have been amply motivated, but would have also had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 106-127 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0302068 A1 (Khoo et al.) in view of US 2014/0235470 A1 (Olivares et al.), US 2013/0178369 A1 (Burns et al.), US 2011/0159499 A1 (Hindson et al.) and US 2009/0143243 A1 (Gunning et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0287468  A1 (Richard), in paragraph [0080], teaches that Exonuclease I  is a 3’ exonuclease.  As stated therein:
one or more suitable 3' single stranded DNA exonuclease(s) such as 3' Exonuclease I and Exonuclease T may be added to remove non-target DNA to form a blunt end at a specified read start site of the target DNA.  (Emphasis added)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634